IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    :   No. 157 WAL 2021
                                                 :
                     Respondent                  :
                                                 :   Petition for Allowance of Appeal
                                                 :   from the Unpublished
              v.                                 :   Memorandum and Order of the
                                                 :   Superior Court at No. 135 WDA
                                                 :   2018 entered on April 13, 2021,
JERRY CHAI,                                      :   affirming the Judgment of Sentence
                                                 :   of the Westmoreland County Court
                     Petitioner                  :   of Common Pleas at No. CP-65-CR-
                                                 :   0005246-2014 entered on
                                                     September 25, 2017


                                         ORDER



PER CURIAM

      AND NOW, this 5th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED, limited to the following issues:

             I. Where a constitutional claim for relief implicates the legality
             of a sentence, is it subject to traditional waiver doctrine as
             codified in Pa.R.A.P. 302(a)?

                    A. Does Petitioner’s claim that the provisions of
                    Subchapter H resulted in an excessive sentence
                    in violation of the federal and state constitutional
                    provisions related to cruel and unusual
                    punishment raise a legality of sentencing issue
                    insofar as he is challenging the trial court's
                    authority in imposing the sentence?

                    B. Does the panel’s holding in Commonwealth
                    v. Reslink, [257] A.3d [21] (Pa. Super. 2020),
                    that constitutional claims for relief directed at
                    Pennsylvania’s sexual offender regime that
                    concern the presumption of recidivism are
                    subject to waiver under Rule 302(a), regardless
                   of whether that claim sounds in legality of
                   sentence, conflict with well-settled aspects of
                   Pennsylvania jurisprudence?


      The decision of the Superior Court is VACATED IN PART, limited to its finding that

Petitioner’s constitutional challenge to SORNA was waived pursuant to Commonwealth

v. Reslink, 257 A.3d 21 (Pa. Super. 2020). We REMAND for the Superior Court to apply

Commonwealth v. Thorne, __ A.3d __, 2022 WL 2231821 (Pa. 2022).             Allocatur is

DENIED as to the remaining issues.




                                 [157 WAL 2021] - 2